DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 6935702) in view of Widner et al. (US 5549046) and FR document (FR 3010844) or Wesley (US 4345650).
Okazaki et al. discloses a blasting system comprising:
a borehole; a blast probe positioned within the borehole, the blast probe comprising a high voltage electrode, a ground casing tube surrounding the electrode, said ground casing tube connected to an electrical ground, and a blast media comprising water or other incompressible fluid wherein the high voltage electrode and the ground casing tube are submerged in the blast media (see Fig. 20, cols. 1 and 2).  Okazaki et al. discloses the invention substantially as claimed.  However, Okazaki et al. lacks a blast probe comprising a high voltage electrode, a dielectric material surrounding the high voltage electrode, a ground casing tube surrounding the dielectric material, and a single opening in a side of the ground casing tube, said opening extending through the dielectric material to the high voltage electrode, such that the high voltage electrode is exposed.  Widner et al. teaches a blast probe (see Figs. 9-11, col. 6-8) comprising a high voltage electrode (58), a dielectric material (64) surrounding the high voltage electrode, a ground casing tube (60) surrounding the dielectric material, and an opening (84) in the ground casing tube, said opening extending through the dielectric material to the high voltage electrode, such that the high voltage electrode is exposed (see cols 6-8).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki et al. to include the features as taught by Widner et al. since such a modification can direct the crushing in a desired orientation.
French document ‘844 and Wesley ‘650 both teach a blasting system comprising a casing tube surrounding an electrode, wherein a single opening is in a side of the ground casing tube (see Fig. 4; 36, see Figs. 2,4, 5D).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki et al. (as modified by Widner et al.) to have a single opening in the side of casing tube as taught by either French document ‘844 or Wesley ‘650 since such a modification would reduce contamination as well as direct the plasma discharge in the desired direction.
Re claim 2, a capacitor assembly electrically connected to the high voltage electrode through a high voltage wire within a transmission cable (see Fig. 20, cols. 1 and 2 of 
Okazaki et al.).
Re claim 3, wherein a ground wire within the transmission is electrically connected between the capacitor assembly and the ground casing tube. (see Fig. 20, cols. 1 and 2 of Okazaki et al.).
Re claim 4, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki et al. (as modified above) to have the capacitor assembly  positioned within the borehole since relocating parts is old and well known engineering expedient.
Re claim 5, the single opening in the ground casing tube is positioned in the borehole at a location to focus a plasma blast (see Widner et al. Figs. 9-11).
Re claim 6, it would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to further modify Okazaki et al. (as modified above) to have the opening in the ground casing tube elliptical in shape since changing of shape is a well known engineering expedient.
Re claim 7, wherein the opening in the ground casing tube is circular (see Figure 17 of Widner et al.).
Re claim 8, wherein the opening is between 5 and 30 degrees wide (see Fig. 11 of Widner et al.).
Re claim 9, it would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to further modify Okazaki et al. (as modified above) to have the dielectric material a G10 insulator since such material type is old and well known in the art.
Re claim 10, see discussion of claim 1 above.
Re claims 11-14, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki et al. (as modified above) to include the specifics as called for in claims 11-14 since such a modification is based on old and well known material types.
Re claims 15,16, see discussion above with respect to claims 6,7.
Re claims 18-20, top probe plate (see Figs. 20,21 of Widner et al.)
Re claims 17, it would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to modify Okazaki et al. (as modified above) to include a bottom plate, similar to the top place taught by Widner et al. (Figs. 20,21) since such a modification would provide stability for the blast probe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art fails to teach “a single opening in a side of the ground casing tube”.  It should be noted that newly submitted references French document ‘844 and Wesley ‘650 both teach a blasting system comprising a casing tube surrounding an electrode, wherein a single opening is in a side of the ground casing tube (see Fig. 4; 36, see Figs. 2,4, 5D).  
Applicant argues that Winder teaches filled holes (84) and therefore teaches away from having a “true” hole.  The examiner disagrees.  Winder merely suggests that one option is to fill holes 84 but in no certain terms require holes 84 must be filled for the blasting system to work.  Therefore, Winder does not teach away from having a “true” hole as alleged by applicant.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The references are directed to plasma generator using electrodes to direct the plasma in a desired orientation, therefore one of ordinary skill in the art would be motivated to combine the references to yield the claimed invention.
In response to applicant's argument that Winder is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Winder is directed to plasma generation using electrodes to direct the plasma in a desired orientation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/29/2022